DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 10, 18-20 are objected to because of the following informalities:
In claim 1, line 2, the claimed limitation “at least one meter producing measurement data” should be changed to “at least one meter for producing measurement data”.
In claim 2, line 2, the claimed limitation “at least one sensor generating the measurement data” should be changed to “at least one sensor for generating the measurement data”.
In claim 10, line 1, the typo error “the at lease one meter” should be corrected to “the at least one meter”.
Claim 18-19, recites “The method of claim", however, it would be clearer if the claims recite "The tracking method of claim" instead.
In claim 20, line 1, the claimed limitation “The emission tracking method of claim 19” should be changed to “The tracking method of claim 19”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic place holder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an encryption module” (place holder) for “encrypting and decrypting” (function) in claim 5.
Because this/these claim limitation(s) is/are being interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under35 U.S.C. 112(f) orpre-AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s)to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA 35 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 15, 17, 19 recites the limitation "the block”. As the preceding limitations recite at least one block (i.e. the recitation of “at least one block” specifies multiple blocks), it is not clear which of the multiple blocks the limitation refers. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the data packet”. As the preceding limitation recite at least one data packet (i.e. the recitation of “at least one data packet” specifies multiple data packets), it is not clear which of the multiple data packets the limitation refers. As such, there is insufficient antecedent basis for this limitation in the claim. 
at least one meter” (i.e. the recitation of “at least one meter” specifies multiple meters). The preceding limitation then recites “each of the at least one meter”, which appears to cover the embodiment of a single meter (i.e. “each”), it is not clear which of the underlined recitations the limitation “the meter” refers. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “an encryption module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 recites the limitation "the peripheral device”. As the preceding limitation recites at least one peripheral device (i.e. the recitation of “at least one peripheral device” specifies multiple data packets), it is not clear which of the multiple peripheral devices the limitation refers. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claim 14, recites the limitation "the blocks”. As the preceding limitations recite at least one block (i.e. the recitation of “at least one block” specifies one block), the scope is therefore unclear as to the requirements of the claim, as it is not clear how the blocks 
Claim 15 recites the limitations, “the meter processor” and “the server processor”. As the preceding limitations do not appear to recite “a meter processor and “a server processor”, there is insufficient antecedent basis for this limitations in the claim.
Claim 16 recites the limitation "the ledger”. As the preceding limitation recites “a distributed ledger” The preceding limitation then recites “a permissioned ledger”, it is not clear which of the underlined recitations the limitation “the ledger” refers. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "measuring at least one measurement”. This is unclear to the examiner what components or data to be measured.
Claim 18 recites the limitations, “the at least one emitter”. As the preceding limitations do not appear to recite “at least one emitter”, there is insufficient antecedent basis for this limitations in the claim.
Claim 20 recites the limitation "the measuring”. As the preceding limitation recites “measuring at least one measurement”, “measuring a fuel amount”, “measuring a location”, “measuring a time”, it is not clear which of the underlined recitations the limitation “the measuring” refers. As such, there is insufficient antecedent basis for this limitation in the claim. 
The dependent claims are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blades (US 2019/0311443) in view of Chokshi et al (US 2018/0313798).
As per claim 1, Blades teaches a tracking system comprising:
at least one meter producing measurement data (Fig. 9: energy supplier's meters 902 and other energy meters 904, para 0111: Further, in some embodiments, the at least one measuring device may include at least one of an air quality meter, and a water quality meter configured for generating one or more sensory readings);
a network for communicating between the at least one meter (para 0100: communication from the meter to the network may be wireless, or via fixed wired connections such as power line carrier (PLC)), the network being implemented as a distributed ledger of a blockchain (para 0066: A blockchain or distributed ledger a series of blocks where each block contains a mathematical Summary, called a hash, of the previous block; para 0069: The security of a blockchain is further increased by implementing it on a distributed network).
Blades does not explicitly teach the at least one meter transforms the measurement data into at least one block and writes the at least one block to the distributed ledger; and the at least one block is distributed to other meters via a protocol.
Chokshi teaches transforming the measurement data into at least one block and writing the at least one block to the distributed ledger (para 0023: Following the conversion to the standardized form and receiving weather data of each location of the sensor units, the writing circuit 214 may write the environmental parameter data and the weather data into a ledger to be incorporated into a blockchain which is stored in blockchain databases 102, 122, 132, 142; para 0026: In each block, a ledger containing converted emission data, weather data, cumulative converted emission data, environmental emission allowance values and other transactional records are stored. For example, ledger 310, which comprises sensor data 305 (e.g., converted emission data), weather data 307, and transactional data 309 is stored in the block 300A. Similarly, ledger 330 comprises sensor data 335 (e.g., converted carbon data), weather data 337, and transactional data 339 which is stored in the block 300N. Therefore, each of blocks 300A-N is a group of ledgers containing records); and distributing the at least one block to other meters via a protocol (para 0025: The ledger may be propagates the new block to the distributed blockchain network. Therefore, all the central computer systems (such as 100, 120, 130, and 140) scoring the distributed blockchain database 102, 122, 132, and 142 receive a copy of the ledger). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Blades with those of Chokshi in order to facilitate propagating of data across the network.

As per claim 2, Chokshi teaches wherein each of the at least one meter comprises: at least one sensor generating the measurement data; a memory for storing the measurement data from the at least one sensor; a meter processor in communication with the at least one sensor for transforming the measurement data into the at least one block; and a meter transceiver for transmitting the block to the distributed ledger (para 0016: The sensor units 110, 115 may include a processor, a memory, one or more sensors, a communication interface and a location sensor (such as a Global Positioning System (GPS)).

As per claim 3, Blades teaches a global positioning sensor (GPS) for measuring a location and a clock set to a time zone determined by the GPS (para 0040: For example, the one or more sensors may include, but are not limited to, a timing device (e.g. a real -time clock), a location sensor (e.g. a GPS receiver, a GLONASS receiver, an indoor location sensor etc.)).

As per claim 4, Blades teaches wherein the meter processor bundles the measurement data from the sensor, the location, and the clock into at least one data packet, and transforms the data packet into the block (para 0161: Further, the energy data, in an instance, may include information such as (but not limited to) date, location, meter ID, electrical use, Peak etc. Further, the central warehouse 1208, in an instance, may be configured to calculate the audit data based on the energy data (bundle the measurement data (energy data) into an audit data packet) taken from a carbon blockchain ledger 1210. Further, in some embodiments, the central warehouse 1208, in an instance, may be configured to store the audit data in the carbon blockchain ledger 1210 (transform the audit data packet into the ledger).

As per claim 5, Blades teaches comprising an encryption module for encrypting and decrypting data (para 0039: In general, a user of the one or more users may perform authentication based on the possession of a secret human readable secret data (e.g. username, password, passphrase, PIN, secret question, secret answer a machine readable secret data (e.g. encryption key, decryption key, bar codes, etc.).

As per claim 6 and 10, Blades teaches comprising a tamper detection device (para 0119: the system 200 may include the processing device 204 configured for comparing the new sensory data with the sensory data to obtain the tamper assessment for the at least one measuring device).

As per claim 7, Blades teaches receiving energy data from meter using a RFID communication device (para 0106: Firstly, the online platform 100 may receive an energy data from meter such as advanced metering infrastructure (AMI), automated meter reader (AMR) using a communication device such as Bluetooth, RFID, WWI etc.), and creating a history of messages in a series of blocks (para 0108: A blockchain or distributed ledger creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block. This creates a chain where any changes made to a block will change that blocks hash, which must be recomputed and stored in the next block), Blades obviously teach wherein the peripheral device comprises an RFID tag recognized by the at least one meter, and generates a message based on a signal from the RFID tag to be incorporated into the blockchain according to the protocol.

Blades teaches comprising at least one server having: a server processor; a tangible computer-readable medium, and a server transceiver for communicating with the network (para 0038: the server computer may include a processing device configured for performing data processing tasks such as, for example, but not limited to, analyzing, identifying, determining, generating, transforming, calculating, computing, compressing, decompressing, encrypting, decrypting, scrambling, splitting, merging, interpolating, extrapolating, redacting, anonymizing, encoding and decoding. Further, the server computer may include a communication device configured for communicating with one or more external devices… Further, the server computer may include a storage device configured for performing data storage and/or data retrieval operations).

As per claim 9, Blades teaches wherein the at least one server comprises an encryption module for encrypting and decrypting a plurality of instructions for execution by the server processor (para 0038: Accordingly, the server computer may include a processing device configured for performing data processing tasks such as, for example, but not limited to, analyzing, identifying, determining, generating, transforming, calculating, computing, compressing, decompressing, encrypting, decrypting, scrambling, splitting, merging, interpolating, extrapolating, redacting, anonymizing, encoding and decoding).

Chokshi teaches receiving at least a portion of the blockchain (para 0040: After successfully mining a new block, the miner may attach the new ledger in the new block and propagate the new block to the distributed blockchain network. Therefore, all the central computer systems 100, 120, 130, and 140 of the distributed blockchain database receive a copy of the ledger). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to set a condition of communication such as only receive communication from the a meter that have been registered in the blockchain, since it has been held to be within the general skill of ordinary in the art to set a condition that is only receive communication from the a meter that have been registered in the blockchain, so that sensor devices, routers, and/or gateway devices can be observed and managed on the tracking system, as a matter of obvious design choice. In re Leshin, 125 USPQ416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	As per claim 13-16, Chokshi teaches allowing access to limited data of the blockchain without having to participate in the entire blockchain (para 0004: a method includes accessing a block of a distributed blockchain database. The block includes a first ledger comprising sensor data and weather data for a location of a first sensor unit), and Blades teaches modifying defined blocks from the ledger based on a predetermined criteria (para 0067: This creates a chain where any changes made to a block will change that blocks hash, which must be recomputed and stored in 

	As per claim 17, the claims disclose similar features as of claim 1, and is rejected based on the same basis as claim 1.

	As per claim 18-20, Blades teaches measuring a fuel amount; measuring a location of the at least one emitter; and measuring a time related to the location (para 0111: Further, in some embodiments, the sensory data may include billing data. Further, the billing data may include at least one of an power consumption in kWh, water and fuel volume consumption in gallons (and/or in cubic meters, liters, etc.), a location associated with the at least one measuring device (for e.g. longitudinal and latitudinal coordinates), an ID associated with the at least one measuring device (for e.g. a unique identity number), a type associated with the at least one measuring device (for e.g. a power meter, a water meter, a natural gas meter, and so on), date, time and value); bundling the measurement of the fuel amount, the location, and the time before transforming into the block (i.e. the sensory data comprises fuel amount, location and time). Furthermore, it would have been obvious to one of ordinary skill in the relevant art to generate a starting block including initial data before measuring in order to ensure the measurement is accurately processed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIM T NGUYEN/Primary Examiner, Art Unit 2454